United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul A. Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-345
Issued: December 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 26, 2010 appellant, through his representative, filed a timely appeal of the
August 6, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which found that he did not sustain an injury in the performance of duty on January 29, 2009.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on January 29, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 23, 2009 appellant, then a 41-year-old criminal investigator, filed a
traumatic injury claim alleging that at 8:00 a.m. on January 29, 2009 he sustained multiple
fractures of the right humerus bone when he slipped and fell on ice in the performance of duty.
He indicated that he was off-premises preparing an official government vehicle to go to work
which had frozen doors due to overnight freezing. Appellant stopped work that same day. His
supervisor indicated that appellant’s fixed hours were 8:30 a.m. to 5:00 p.m.
In a January 29, 2009 work excuse note, Dr. Andrew Willis, a Board-certified orthopedic
surgeon, restricted appellant from working until further notice. In a February 27, 2009
Authorization for Examination and/or Treatment Form (CA-16), he reported that appellant
slipped and fell on ice in his driveway and diagnosed right proximal humerus fracture.
Dr. Willis opined that appellant’s condition was not caused or aggravated by his federal
employment. He released him to light-duty work with restrictions on February 17, 2009.
Appellant submitted a series of physical therapy prescriptions dated February 10, 17 and
April 13, 2009 and an April 13, 2009 work excuse slip.
On May 4, 2009 OWCP advised appellant that the evidence submitted was not sufficient
to establish that he was injured while in the performance of duty and allotted 30 days for
appellant to submit additional evidence and respond to its inquiries.
In a May 11, 2009 narrative statement, appellant stated that he returned home from an
assignment in an official government vehicle, which he had authorization for home to work
utilization, on January 27, 2009. On January 28, 2009 there was an overnight winter storm
consisting of a wintry mix of snow, sleet and rain and as a result he opted to take leave under a
liberal leave policy. On January 29, 2009 appellant prepared to return to duty and slipped and
fell on ice while attempting to brush off snow and ice and un-stick frozen doors. He fractured
his right arm and was fitted with a compression cast and arm sling. Appellant was contacted by
the employing establishment who asked if he had authorization for home to work use of the
vehicle and was then instructed to fill out a claim form since he was injured while preparing the
vehicle for duty and had proper authorization for home to work use.
In a May 26, 2009 Authorization for Examination and/or Treatment Form (CA-16),
Dr. Willis reiterated his diagnosis of right humerus fracture. He opined that he believed the
condition was caused or aggravated by the employment incident and that appellant was totally
disabled from January 29 to February 17, 2009 and totally disabled from February 17 to
May 26, 2009. Dr. Willis released appellant to regular-duty work on May 26, 2009.
In a series of medical and radiological reports for the period January 29 to April 13, 2009,
Dr. Willis reiterated his diagnosis of right shoulder proximal humerus fracture and recommended
physical therapy. He released appellant to light-duty work on March 10, 2009.
Appellant submitted a May 13, 2009 physical therapy prescription and certifications for
limited home-to-work utilization of official government vehicle for the period October 1, 2008 to
March 25, 2009.

2

By decision dated June 8, 2009, OWCP denied appellant’s claim, finding that he was not
in the performance of duty when injured.
On May 27, 2010 appellant’s representative requested reconsideration, arguing that
appellant was performing required vehicle maintenance by cleaning off snow before entering the
vehicle when he slipped and fell on January 29, 2009, which placed him in the performance of
duty. In a June 11, 2009 narrative statement, appellant argued that he was in the performance of
duty as he was responsible for all maintenance of the vehicle and considered clearing snow and
ice from the vehicle to safely drive to work part of his responsibility. He submitted a July 1,
2006 Official Government Vehicle Preventative Maintenance Schedule which established rules
and procedures for the maintenance and repair of employing establishment vehicles and a What a
Federal Employee Should Do When Injured at Work (Form CA-10). Appellant resubmitted a
May 11, 2009 narrative statement, medical reports by Dr. Willis for the period January 29 to
April 13, 2009, certifications for official government vehicle utilization for the period October 1,
2008 to March 25, 2009, an April 13, 2009 physical therapy prescription, and Authorization for
Examination and/or Treatment CA-16 forms dated February 29 and May 26, 2009.
In an August 6, 2010 decision, OWCP denied modification of the June 8, 2009 decision.
It noted that injuries arising out of general maintenance of the vehicle are not covered under
FECA and as appellant had not entered the vehicle and was not traveling between home and
work as his utilization allowed, he was not performing actual duties and his injury was not in the
course of his employment.
LEGAL PRECEDENT
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee/employer relationship. Instead, Congress
provided for the payment of compensation for the disability or death of an employee resulting
from personal injury sustained while in the performance of his duty.2 The phrase while in the
performance of duty has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of arising out of and in the course of
employment. In addressing this issue, the Board has stated: In the compensation field, to occur
in the course of employment, in general, an injury must occur: (1) at a time when the employee
may reasonably be said to be engaged in his or her master’s business; (2) at a place where he or
she may reasonably be expected to be in connection with the employment; and (3) while he or
she was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.3 In deciding whether an injury is covered by FECA,4 the test is whether,

2

5 U.S.C. § 8102(a). See also Angel R. Garcia, 52 ECAB 137 (2000).

3

See George E. Franks, 52 ECAB 474 (2001).

4

5 U.S.C. §§ 8101-8193.

3

under all the circumstances, a causal relationship exists between the employment itself, or the
conditions under which it is required to be performed and the resultant injury.5
The Board has also recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and place of work, while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment. Rather such injuries
are merely the ordinary, nonemployment hazards of the journey itself, which are shared by all
travelers.6 Due primarily to the myriad of factual situations presented by individual cases over
the years, certain exceptions to the general rule have developed where the hazards of travel may
fairly be considered a hazard of employment. Exceptions to the general coming and going rule
have been recognized, which are dependent upon the relative facts to each claim: (1) where the
employment requires the employee to travel; (2) where the employer contracts for and furnishes
transportation to and from work; (3) where the employee is subject to emergency duty, as in the
case of firefighters; (4) where the employee uses the highway or public transportation to do
something incidental to his or her employment with the knowledge and approval of the
employer; and (5) where the employee is required to travel during a curfew established by local,
municipal, county or state authorities because of civil disturbances or other reasons.7 OWCP’s
procedure manual further indicates:
“Where the Employment Requires the Employee to Travel. This situation will
not occur in the case of an employee having a fixed place of employment unless
on an errand or special mission. It usually involves an employee who performs
all or most of the work away from the industrial premises, such as a chauffeur,
truck driver or messenger. In cases of this type, the official superior should be
requested to submit a supplemental statement fully describing the employee’s
assigned duties and showing how and in what manner the work required the
employee to travel, whether on the highway or by public transportation. In injury
cases a similar statement should be obtained from the injured employee.”8
ANALYSIS
The Board finds that appellant did not sustain an injury in the performance of duty on
January 29, 2009.
Appellant was not injured on the employing establishment premises. Rather, he was
injured on the driveway at his residence while he was preparing his vehicle prior to leaving for
work. At the time of his injury, appellant had fixed hours and place of work, and had not yet
reported to work at the time of injury. As noted, the general coming and going rule would
preclude coverage under FECA for this injury. However, because appellant was assigned a
5

See Mark Love, 52 ECAB 490 (2001).

6

See Phyllis A. Sjoberg, 57 ECAB 409 (2006).

7

See Melvin Silver, 45 ECAB 677 (1994); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.6(a) (March 2011).
8

See Federal (FECA) Procedure Manual, id. at Chapter 2.804.6(b).

4

government vehicle, which is a benefit to the employer, he may be deemed to be in the
performance of his duties.9 Nevertheless, the Board finds that he was not injured in the
performance of duty as he did not fall within any of the exceptions to the general coming and
going rule.
In the present case, appellant was cleaning a government-issued vehicle in order to leave
for work at the time of his injury. He argued that his act of removing snow and ice and
defrosting the frozen doors constituted required maintenance of the government vehicle. The
Board notes that the July 1, 2006 Official Government Vehicle Preventative Maintenance
Schedule did not specifically mention general maintenance, such as clearing off snow and ice.
The Board has held that the mere fact that the employing establishment provided the vehicle
does not, in and of itself, establish an exception to the coming and going rule.10 The Board finds
that the record does not establish that appellant falls within any of the exceptions set forth above.
At the time of the incident, appellant was not driving the government-owned vehicle to either
travel to work or to an assignment, he was not engaged in any activities incidental to his
employment, he was not required to travel during a curfew imposed by a government or
municipality, he was not subject to emergency duty and he was not engaged in a special errand
or mission at the request of his supervisors.11 The act of leaving one’s residence to get to work is
an activity in which all employees participate.12 There is a presumption that the trip to work of
an employee with fixed hours and place of work is no different from that of any other employee
with fixed hours and place of work. Appellant’s injury was an ordinary, nonemployment hazard
of the journey to work itself, which is shared by all travelers. Therefore, the Board finds that he
did not sustain an injury in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

See Gabe Brooks, 51 ECAB 184 (1999) (where the Board notes that an “off-premises worker” injured while en
route between work and home while driving a government vehicle is generally provided protection under FECA).
10

See Charles J. Soltys, Docket No. 05-1630 (issued February 17, 2006).

11

Larson defines “special errand” as follows: “When an employee, having identifiable time and space limits on
his employment, makes an off-premises journey which would normally not be covered under the usual going and
coming rule, the journey may be brought within the course of employment by the fact that the trouble and time of
making the journey, or the special inconvenience, hazard, or urgency of making it in the particular circumstances, is
itself sufficiently sustained to be viewed as an integral part of the service itself.” A. Larson, The Law of Workers’
Compensation § 16.11 (November 2000).
12

See Kathryn A. Tuel-Gillem, 52 ECAB 451 (2001) (where claimant, a rural carrier, fractured her ankle when
she slipped on ice in her driveway while walking to her private vehicle, the Board found that she had not sustained
an injury in the performance of duty). See also G.F., Docket No. 08-1041 (issued September 16, 2008) (where
claimant, a rural carrier, slipped and fell while he was salting and sanding ice on his driveway so that he could drive
his private vehicle to work, the Board found that it fell within the general rule relating to off-premises injuries and
he had not sustained an injury in the performance of duty).

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on January 29, 2009.
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

